Exhibit 10.161
 
Schedule III
 
Repayment Schedule
 


 


 

   
Installment Date
 
Principal Payments
   
Interest Payments
   
Installment Amount*
 
Pmt. #
 
Issuance Date = September 3, 2013
                     
1st Business Day of the 1st month after the Issuance Date
    0       0       0     1  
1st Business Day of the 2nd month after the Issuance Date
    12,500.00       3,333       15,833     2  
1st Business Day of the 3rd  month after the Issuance Date
    12,500.00       1,563       14,063     3  
1st Business Day of the 4th  month after the Issuance Date
    12,500.00       1,458       13,958     4  
1st Business Day of the 5th  month after the Issuance Date
    17,500.00       1,354       18,854     5  
1st Business Day of the 6th  month after the Issuance Date
    17,500.00       1,208       18,708     6  
1st Business Day of the 7th  month after the Issuance Date
    17,500.00       1,063       18,563     7  
1st Business Day of the 8th  month after the Issuance Date
    20,000.00       917       20,917     8  
1st Business Day of the 9th  month after the Issuance Date
    20,000.00       750       20,750     9  
1st Business Day of the 10th  month after the Issuance Date
    20,000.00       583       20,583     10  
1st Business Day of the 11th  month after the Issuance Date
    20,000.00       417       20,417     11  
1st Business Day of the 12th month after the Issuance Date
    30,000.00       250       30,250               200,000.00       12,896      
212,896  



 
 
* Installment Amount is the aggregate payment to be paid by the Company to the
Holder
on the Installment Date. Such amount represents principal and interest.



 


 

  Schedule Amended September 3, 2013          
 
 
/s/ Charles P. Kuczynski      
Charles P. Kuczynski
                 